Case 21-40512   Doc 45-2   Filed 07/08/21 Entered 07/08/21 08:47:38   Desc Exhibit
                              Stipulation Page 1 of 6
Case 21-40512   Doc 45-2   Filed 07/08/21 Entered 07/08/21 08:47:38   Desc Exhibit
                              Stipulation Page 2 of 6
Case 21-40512   Doc 45-2   Filed 07/08/21 Entered 07/08/21 08:47:38   Desc Exhibit
                              Stipulation Page 3 of 6
Case 21-40512   Doc 45-2   Filed 07/08/21 Entered 07/08/21 08:47:38   Desc Exhibit
                              Stipulation Page 4 of 6
Case 21-40512   Doc 45-2   Filed 07/08/21 Entered 07/08/21 08:47:38   Desc Exhibit
                              Stipulation Page 5 of 6
Case 21-40512   Doc 45-2   Filed 07/08/21 Entered 07/08/21 08:47:38   Desc Exhibit
                              Stipulation Page 6 of 6
